UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1893


MEL MARIN,

                Plaintiff - Appellant,

          v.

ALERSIA MCMANUS, in their personal capacities, jointly and
severally; KATE HETHERINGTON, in their personal capacities,
jointly and severally; HOWARD COMMUNITY COLLEGE, in their
personal capacities, jointly and severally; ALLIED-BARTON,
LLC, in their personal capacities, jointly and severally,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-02014-RDB)


Submitted:   December 22, 2014            Decided:   January 7, 2015


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mel Marin, Appellant Pro Se.    Eric Charles Brousaides, CARNEY,
KELEHAN, BRESLER, BENNETT & SCHERR, LLP, Columbia, Maryland;
Bruce Darren Burns, CARNEY, KELEHAN, BRESLER, BENNETT & SCHERR,
LLP, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mel Marin seeks to appeal the district court’s order

directing him to provide completed service forms and summons and

the     court’s    order     dismissing       his     civil    complaint    without

prejudice for failure to comply with its instructions.                     See Fed.

R. Civ. P. 41(b).            We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.           Marin v. McManus, No. 1:14-cv-02014-RDB

(D. Md. filed June 30, 2014 & entered July 1, 2014; July 31,

2014).     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented      in   the    materials

before    this    court    and   argument     would    not    aid   the   decisional

process.

                                                                            AFFIRMED




                                          2